Name: Council Decision (CFSP) 2015/143 of 29 January 2015 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine
 Type: Decision
 Subject Matter: civil law;  social affairs;  criminal law;  rights and freedoms;  public finance and budget policy;  Europe;  international affairs
 Date Published: 2015-01-30

 30.1.2015 EN Official Journal of the European Union L 24/16 COUNCIL DECISION (CFSP) 2015/143 of 29 January 2015 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2014/119/CFSP of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (1), Whereas: (1) On 5 March 2014, the Council adopted Decision 2014/119/CFSP. (2) The designation criteria for the freezing of funds targeting persons responsible for the misappropriation of Ukrainian State funds should be clarified. (3) Decision 2014/119/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1(1) of Decision 2014/119/CFSP is replaced by the following: 1. All funds and economic resources belonging to, owned, held or controlled by persons having been identified as responsible for the misappropriation of Ukrainian State funds and persons responsible for human rights violations in Ukraine, and natural or legal persons, entities or bodies associated with them, as listed in the Annex, shall be frozen. For the purpose of this Decision, persons identified as responsible for the misappropriation of Ukrainian State funds include persons subject to investigation by the Ukrainian authorities: (a) for the misappropriation of Ukrainian public funds or assets, or being an accomplice thereto; or (b) for the abuse of office as a public office-holder in order to procure an unjustified advantage for him- or herself or for a third party, and thereby causing a loss to Ukrainian public funds or assets, or being an accomplice thereto. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 29 January 2015. For the Council The President F. MOGHERINI (1) OJ L 66, 6.3.2014, p. 26.